RECEIVED

IN THE UNITED STATES DISTRICT COURT MAY 31 2019
FOR THE NORTHERN DISTRICT OF IOWA UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF IOWA
CEDAR RAPIDS DIVISION

Jesse Louis Kaiser
C/O: 1400 Dale Bumers Rd.
P.O. Box 9000

Forest City Arkansas [72336]

-Vs- Cause No: | f ev49-LTS

UNITED STATES OF AMERICA, et, al.
D/B/A: Anthony R. Morfitt
111 7" Ave S.E. Box #1

Cedar Rapids lowa [52401]

NOTICE OF APPEAL

Case 1:19-cv-00049-LTS-MAR Document 6 Filed 05/31/19 Page 1 of 2
| Jesse Louis Kaiser hereby give notice to U.S.D.C for Northern District of lowa Cedar Rapids
‘Division the decision given for Cause Number C19-0049-LTS to the U.S. Courts of Appeals 8"

Circuit. An enclosed copy of the order has been given as an Exhibit as well.

Respectfully
ehpo - Louw’. K erasr
J
Jesse Louis Kaiser
CERTIFICATE OF SERVICE
i, Jesse Louis Kaiser have sent the Notice of Appeal as follows:

U.S. District Court
Northern District of lowa
111 Seventh Avenue SE

Cedar Rapids, IA 52401-2101

Via regular U.S. Mail on this 3\_day of May, 2019.

Jesse Louis Kaiser

Case 1:19-cv-00049-LTS-MAR Document 6 Filed 05/31/19 Page 2 of 2

 
